UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-8021


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

YULISSA EUSEBIO,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:12-cr-00001-MFU-2)


Submitted:   May 18, 2016                      Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yulissa Eusebio, Appellant Pro Se. Grayson A. Hoffman, Assistant
United States Attorney, Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Yulissa   Eusebio   appeals   from       the   district     court’s   order

denying her motion for reconsideration of her 90-month sentence

and the order denying her motion for reconsideration of that

order.   We    have   reviewed   the       record   and   find   no   reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.       United States v. Eusebio, No. 5:12-cr-00001-

MFU-2 (W.D. Va. Oct. 28 & Dec. 14, 2015).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                       2